Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of U.S. Patent No. 10651178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


Claim limitation(s) of the instant Application
Claims of US Patent US 10651178 B2– hereinafter ‘178
1. An integrated circuit structure comprising:

a substrate;

a semiconductor active area overlying the substrate;

a first gate overlying a first channel region in the semiconductor active area;

a first transistor that includes the first channel region, a first source region adjacent to a first side of the first channel region in the semiconductor active area, a first drain region adjacent to a second side of the first channel region and the first gate;

a conductive contact that is directly connected to the first drain region of the first transistor, the conductive contact being a first conductive material;

a second gate spaced from the first gate, the second gate directly adjacent to the first drain region of the first transistor;

a conductive via that is directly connected to the second gate, the conductive via being a second conductive material;



the expanded conductive via extending in a plane from the conductive contact to the conductive via; and

a first electrical insulation layer that surrounds the expanded conductive via.




a substrate;

a semiconductor active area overlying the substrate;

a first gate overlying a first channel region in the active area;

a first transistor that includes the first channel region, a first source region adjacent to a first side of the first channel region in the active area, a first drain region adjacent to a second side of the first channel region and the first gate;


a conductive contact that is directly connected to the first drain region of the first transistor, the conductive contact having an upper surface and being a first material;

a second gate spaced from the first gate, the second gate directly adjacent to the first drain region of the first transistor, …

a conductive via that is directly connected to the second gate, the conductive via …being a second material…;



the expanded conductive via extending in a plane from the conductive contact to the conductive via,…; and

a first electrical insulation layer that surrounds the expanded conductive via.



1. …wherein the upper surface of the conductive via and the upper surface of the conductive contact are coplanar with the plane.
3. The integrated circuit structure of claim 1, wherein the first conductive material and the second conductive material are different.

1. …the conductive via being a second material that is different than the first material.
6. The integrated circuit structure of claim 1, further comprising:






7. The integrated circuit structure of claim 6, further including: a conductive wiring layer overlying the first electrical insulation layer.
8. The integrated structure of claim 7, wherein the conductive wiring layer is positioned spaced from the expanded conductive via in contact with the first electrical insulation layer and surrounded by the second electrical insulation layer.
8. The integrated circuit structure of claim 7, wherein the conductive wiring layer is positioned spaced from the expanded conductive via in contact with the first electrical insulation layer and surrounded by the second electrical insulation layer.
9. The integrated circuit structure of claim 7, wherein the conductive wiring layer is positioned to overlay the second electrical insulation layer.
9. The integrated circuit structure of claim 7, wherein the conductive wiring layer is positioned to overlay the second electrical insulation layer.



Claim 1 of the instant application is broader than claims 1 and 3 of the Patent ‘178 (as shown above). Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent ‘178.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "…the drain region of the semiconductor active area" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as “a drain region of the semiconductor active area”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 2, 4, 6, 10-12, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2013/0161722 A1; hereinafter “Son”).
In re claim 1, Son discloses an integrated circuit structure (fig. 1) comprising:
a substrate 100 (¶ 0051);
a semiconductor active area (e.g. an active region of the substrate 100 in which the isolation layer 110 is not formed; ¶ 0051. Hereinafter “ACT”) overlying the substrate 100;
a first gate (200) (hereinafter “G1”; ¶ 0059) (fig. 1 annotated below) overlying a first channel region (e.g. region underneath the first gate G1; hereinafter “CH1”) in the semiconductor active area ACT;
a first transistor (hereinafter “TRN1”) that includes the first channel region CH1, a first source region (105, 150) (¶ 0056; hereinafter “S1”) adjacent to a first side of the first channel region CH1 in the semiconductor active area ACT, a first drain region (105, 150) (¶ 0056; hereinafter “D1”) adjacent to a second side of the first channel region CH1 and the first gate G1 (fig. 1 annotated below);
a conductive contact (230, 260, 270,430, 440) (conductive contact comprising conductive metal silicide 230, contact plug 280 and contact plug 450; ¶ 0069-0072. Hereinafter “CNT”) that is directly connected to the first drain region D1 of the first transistor, the conductive contact CNT being a first conductive material (metal silicide 230 includes one of nickel silicide, cobalt silicide, platinum silicide. Furthermore, the barrier patterns 260, 430 include a metal or a metal nitride and the conductive layer patterns 270, 440 include one of doped polysilicon, a metal, a metal nitride and/or a metal silicide; ¶ 0069-0071. Hereinafter “Mat1”);
200) (e.g. the gate onto which contact plug 454 is being formed; hereinafter “G2”. ¶ 0059) (fig. 1 annotated below) spaced from the first gate G1, the second gate G2 directly adjacent to the first drain region D1 of the first transistor;
a conductive via 454 (¶ 0074) that is directly connected to the second gate G2, the conductive via 454 being a second conductive material (The fourth conductive layer pattern 444 includes one of doped polysilicon, a metal, a metal nitride and/or a metal silicide. The fourth barrier layer pattern 434 may include a metal or a metal nitride; ¶ 0074. Hereinafter “Mat2”);
an expanded conductive via (480) (¶ 0081, 0083) that overlays the conductive contact CNT and the conductive via 454 to electrically connect them to each other (¶ 0084), 
the expanded conductive via 480 extending in a plane from the conductive contact CNT to the conductive via 454; and
a first electrical insulation layer 490 (¶ 0081) that surrounds the expanded conductive via 480.



    PNG
    media_image1.png
    756
    1045
    media_image1.png
    Greyscale

In re Claim 2, Son discloses the integrated circuit structure of claim 1 (fig. 1 annotated above in claim 1), wherein the conductive contact CNT (e.g. an upper surface of plug 450 as shown in fig. 19; hereinafter “CNT_upper”) and the conductive via 454 each have an upper surface (hereinafter “454_upper”) coplanar with the plane.

In re Claim 4, Son discloses the integrated circuit structure of claim 1 (fig. 1 annotated above in claim 1), further comprising:
an insulating structure (240, 250, 290, 340) (¶ 0067, 0068, 0123, 0140) surrounding the conductive contact CNT (conductive contact comprising conductive metal silicide 230, contact plug 280 and contact plug 450.

In re claim 6, Son discloses the integrated circuit structure of claim 1, further comprising:
a second electrical insulation layer 495 (¶ 0085) overlying the expanded conductive via 480 and the first electrical insulation layer 490.

In re claim 10, Son discloses a device (fig. 1), comprising:
a first semiconductor active area (e.g. an active region of the substrate 100 in which the isolation layer 110 is not formed and underlying the rightmost plug 280; ¶ 0051. Hereinafter “ACT”);
a first gate 200 (hereinafter “G1”; ¶ 0059) (in fig. 1, the gate next to the second conductive plug 280 has been interpreted as the first gate G1) directly adjacent to the first semiconductor active area ACT;
a conductive contact 280 (¶ 0067) that is electrically coupled to the first semiconductor active area ACT;
a conductive via (e.g. lower portion of 456; hereinafter “via”) (¶ 0075) that is directly connected to the first gate G1;
an expanded conductive via (e.g. upper portion of 456; hereinafter “Ext_via”) that overlays the conductive contact 280 and the conductive via via to electrically connect them to each other, the expanded conductive via Ext_via extending in a plane from the conductive contact 280 to the conductive via via; and
a first electrical insulation layer 340 (¶ 0140) that surrounds the expanded conductive via Ext_via.

In re claim 11, Son discloses the device of claim 10 (fig. 1), further comprising:
an electrical insulating structure 250 surrounding the conductive contact 280 (¶ 0123).

In re claim 12, Son discloses the device of claim 10 (fig. 1), further comprising:
ACT2”);
a first channel region formed by the first gate G1 overlying the second semiconductor active area ACT2;
a first transistor that includes a first channel region, a first source region adjacent to a first side of the first channel region in the second semiconductor active area, a first drain region adjacent to the second side of the first channel region and the first gate (as shown in fig. 1).

In re claim 15, Son discloses a device (fig. 1), comprising:
a semiconductor active area (e.g. an active region of the substrate 100 in which the isolation layer 110 is not formed; ¶ 0051. Hereinafter “ACT”);
a first gate 200 (hereinafter “G1”; ¶ 0059) (in fig. 1, the gate next to the second conductive plug 280 has been interpreted as the first gate G1) directly adjacent to the semiconductor active area ACT;
a conductive contact 280 (¶ 0067) that is directly connected to the semiconductor active area ACT, the conductive contact formed of a first conductive material (¶ 0069);
an expanded conductive via 456 (¶ 0075) that overlays the conductive contact 280 and directly contacts the first gate G1, electrically coupling the semiconductor active area ACT to the first gate G1, the expanded conductive via 456 formed of a second conductive material (¶ 0077); and
a first electrical insulation layer (250, 290, 340) (¶ 0068, 0123, 0140) that surrounds the expanded conductive via 456.

In re claim 16, Son discloses the device (fig. 1) of claim 15, further comprising:
an insulation structure 250 surrounding the conductive contact 280.


In re claim 19, Son discloses the device (fig. 1) of claim 16, further comprising:
an etch stop layer 290 between the insulation structure (in an alternative interpretation, layer 340 has been interpreted as a first electrical insulation layer) and the first electrical insulation layer 250, the etch stop layer 290 having an opening overlying the first gate G1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claims 1 and 15 above, respectively and further in view of Chang et al. US PGPUB no. 2012/0104471 A1 (hereinafter, Chang).
In re Claim 3 and 17, Son discloses the integrated circuit structure of claims 1 and 15 outlined above.
Son does not expressly disclose wherein the first conductive material and the second conductive material are different.
In the same field of endeavor, Chang discloses a semiconductor structure (figs. 2A-2B) wherein a material of the conductive via (120) (¶ 0019) directly connected to the gate (40) (¶ 110) (¶ 0021) directly connected to the drain region (70) (¶ 0012) (¶ 0015, 0022, 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chang with Son and construct the conductive via and the conductive contact from different materials. One would have been motivated to do so as the contact structure formed on the gate electrode reduces the gate resistance wherein the contact structure formed on the gate electrode includes a material having lower electrical resistance than tungsten (e.g. material for the conductive contact on the drain region), such as copper and copper-based alloy, gold, gold alloy, silver, and silver alloy (¶ 0023, 0015 of Chang).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 4 above and further in view of Do et al. (US 20170148727 A1).

In re claim 5, Son discloses the integrated circuit structure of claim 4 outlined above, but does not expressly disclose wherein the insulating structure is formed from a first dielectric material and the first electrical insulation layer is formed from a second dielectric material different from the first dielectric material.
	In the same field of endeavor, Do discloses an integrated circuit structure (fig. 17) wherein the insulating structure 110 is formed from a first dielectric material (a silicon oxide layer or a silicon oxynitride layer; ¶ 0202) and the first electrical insulation layer 120 is formed from a second dielectric material (a silicon oxide layer or a silicon oxynitride layer; ¶ 0205) (e.g. fig. 17N).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different materials for the insulating structure and the first electrical insulation layer from Do’s teachings in order to provide better etch selectivity. A person .

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 6 above and further in view of Kim et al. (US 2003/0127752 A1; hereinafter “Kim”).
In re claim 7, Son discloses the integrated circuit structure of claim 6 outlined above, but does not expressly disclose the integrated circuit structure, further including: a conductive wiring layer overlying the first electrical insulation layer.
In the same field of endeavor, Kim discloses an integrated circuit structure (figs. 1-11) including:
a conductive wiring layer (81B’, 83B’) (fig. 6, 11B; ¶ 0056, 0073) overlying a first electrical insulation layer (62, 70) (¶ 0067, 0070) wherein the first electrical insulation layer (62, 70) surrounds an expanded conductive via (73I’) (fig. 11C; ¶ 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a conductive wiring layer overlying the first electrical insulation layer of Son as taught by Kim in order to connect the transistor of SRAM cell to the bitlines and establish electrical connection between the front-end-of line integrated circuit structure and other circuits and/or outside of the chip.
In re claim 8, Son/Kim discloses the integrated circuit structure of claim 7 outlined above.
Kim further discloses the integrated circuit structure (figs. 1-11) of claim 7, wherein the conductive wiring layer (81B’, 83B’) (fig. 6, 11B; ¶ 0056, 0073) is positioned spaced (e.g. vertically spaced) from the expanded conductive via (73I’) (fig. 11C; ¶ 0071) in contact with the first electrical insulation layer (62, 70) (¶ 0067, 0070) and surrounded by the second electrical insulation layer (78) (fig. 6, 11B; ¶ 0073; at least conductive layer portion 81B’ surrounded by the second electrical insulation layer 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim with Son and form the conductive wiring layer positioned spaced from the expanded conductive via in contact with the first electrical insulation layer and surrounded by the second electrical insulation layer in order to connect the transistor of SRAM cell to the bitlines by forming isolation surrounding the conductive wiring layer.
In re claim 9, Son/Kim disclose the integrated circuit structure of claim 8 outlined above.
Kim further discloses the integrated circuit structure (figs. 1-11) of claim 7, wherein the conductive wiring layer (81B’, 83B’) (fig. 6, 11B; ¶ 0056, 0073) is positioned to overlay the second electrical insulation layer (78) (fig. 6, 11B; ¶ 0073; at least conductive layer portion 83B’ overlays insulation layer 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim with Son and form the conductive wiring layer positioned spaced from the expanded conductive via in contact with the first electrical insulation layer and surrounded by the second electrical insulation layer in order to connect the transistor of SRAM cell to the bitlines and establish electrical connection between the front-end-of line integrated circuit structure and other circuits and/or outside of the chip.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 15 above and further in view of Choi et al. (US 6274409 B1).

In re claim 18, Son discloses the device of claim 15, but does not expressly disclose wherein the each of the first and second conductive material include tungsten.
In the same field of endeavor, Choi discloses a device (fig. 3) wherein conductive contact material 44 includes tungsten (C. 4, L. 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Choi with Son in order to lower the contact resistance and enhance electrical conductivity.


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893